United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-790
Issued: September 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2012 appellant, through her attorney, filed a timely appeal from an
August 23, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a permanent impairment
resulting from her accepted employment injury.
FACTUAL HISTORY
On January 29, 2008 appellant, then a 31-year-old transportation security officer, filed a
traumatic injury claim alleging that she injured her lower back picking up a heavy bag on
1

5 U.S.C. § 8101 et seq.

January 12, 2008. By decision dated March 31, 2008, OWCP accepted her claim for lumbar
strain.
Appellant requested a schedule award on April 20, 2009. In support of this claim she
submitted a February 11, 2009 medical report from Dr. Nicholas Diamond, D.O., who opined
that appellant had a 29 percent impairment of the left lower extremity, pursuant to the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). OWCP also received a magnetic resonance imaging (MRI) scan
report dated January 25, 2008, which found that she had disc degenerative changes at the L5-S1
level with a degree of posterior disc protrusion and facet hypertrophy present at L4-5 and L5-S1.
On June 9, 2009 OWCP wrote to Dr. Diamond and requested that he submit a report
providing an impairment rating under the sixth edition of the A.M.A., Guides.
Dr. Diamond submitted a revised medical report on August 3, 2009. In this report, he
opined that appellant had 23 percent bilateral impairment of her lower extremities based on the
sixth edition of the A.M.A., Guides. Dr. Diamond’s report and pertinent medical evidence were
forwarded to a district medical adviser (DMA) for review.
In a September 9, 2009 report Dr. Henry J. Maglioto, a Board-certified orthopedic
surgeon and OWCP medical adviser, stated that Dr. Diamond did not apply the A.M.A., Guides
correctly in evaluating appellant’s impairment due to radiculopathy.
On November 23, 2009 OWCP forwarded a copy of the DMA’s report to Dr. Diamond
and asked whether he agreed with the DMA’s findings.
In response, Dr. Diamond submitted a January 26, 2010 report. He noted that his earlier
report had contained a few typographical errors. Dr. Diamond then concluded that appellant had
motor strength deficit in the right hip flexors, right hip adductors and right hip abductors, as well
as left hip abductors and left hip adductors. He concluded that: “each of these are specific
muscle groups generated by specific nerves and it is my opinion that [appellant] is entitled to an
impairment rating according to each of these deficits. These muscle groups are indeed supplied
by the lumbosacral area.”
Dr. Diamond’s January 26, 2010 report was forwarded to Dr. Andrew A. Merola, a
Board-certified orthopedic surgeon, acting as an OWCP medical adviser. In a February 20, 2010
report, Dr. Merola determined that appellant had a two percent impairment of her right lower
extremity. He explained that her MRI scan documented L5-S1 disc herniation, would involve
the hip adductors, but not the hip flexors or abductors, nor would it involve the left side.
Dr. Merola concluded that after net adjustments, appellant had a two percent permanent
impairment of the right side, pursuant to Table 16-12, page 534 of the A.M.A., Guides.
On March 29, 2010 OWCP forward the DMA’s report to Dr. Diamond.
In an April 22, 2010 report, Dr. Diamond reiterated that appellant had 23 percent bilateral
lower extremity impairment. He stated that, although the MRI scan only revealed an L5-S1 disc
herniation, it was possible that multiple nerve roots could be involved. Dr. Diamond further

2

stated that he disagreed with the DMA’s finding because appellant also complained of left lower
extremity radicular problems.
Dr. Merola thereafter explained in his May 24, 2010 report that a L5-S1 disc herniation
could compress the L5 and/or the S1 nerve root up to and including descending nerve roots of
S2, 3 and 4 but could not, on an anatomical or surgical basis, produce any compression to the
nerve roots that innervate the hip flexors or the hip abductors. He stated that it was completely
and entirely anatomically impossible for this to occur unless there was some documentation
supporting an exceptional anomaly in this particular patient. Dr. Diamond’s follow-up letters
dated January 26 and April 22, 2010 completely and entirely ignored human anatomy, human
physiology, surgical pathology and neurological principles. The DMA concluded that the results
and conclusions of his prior review dated February 20, 2010 stood as documented.
OWCP determined that a second opinion evaluation was necessary. Appellant was
referred to Dr. Jerome Rosman, Board-certified in orthopedic surgery.
In a July 15, 2010 report, Dr. Rosman determined that appellant had no impairment as a
result of her accepted work-related injury. He opined that she had only sustained a soft tissue
injury and had reached maximum medical improvement on August 5, 2008.
Dr. Rosman’s report was referred to Dr. Merola for review. Dr. Merola concurred with
Dr. Rosman’s findings in an August 10, 2010 report. He explained that Dr. Rosman had
performed a complete and thorough examination including a neurological examination of the
lower extremities which documented no objective neurological deficits to the lower extremities
in any of the nerve roots emanating from the lumbar spine. Dr. Merola also noted that given his
previous suspicions regarding the anatomical basis of Dr. Diamond’s report he agreed that
appellant had a zero percent permanent impairment as determined by the sixth edition of the
A.M.A., Guides.
In an August 23, 2010 decision, OWCP determined that appellant was not entitled to a
schedule award. On September 17, 2010 appellant requested a hearing before the Branch of
Hearings and Review.
By decision dated November 30, 2010, an OWCP hearing representative found a conflict
in the medical opinion evidence between Dr. Diamond and Dr. Rosman and remanded the claim
for an impartial medical evaluation.
OWCP referred appellant to Dr. Andrew Carollo, a Board-certified physician in
orthopaedic surgery, for an impartial medical evaluation. Dr. Carollo reported on February 16,
2011 that her findings were that of lumbosacral strain without evidence of radiculopathy
involving her lower extremities. Appellant’s complaints were subjective in nature and she had
no objective findings to substantiate a diagnosis of radiculopathy involving either one of her
lower extremities. Dr. Carollo also noted her findings upon examination including range of
motion of her hips. He reported that appellant had flexion of 100 degrees of both hips, while
normal flexion was 120 degrees. Dr. Carollo concluded that her range of motion findings were
normal.
In a March 18, 2011 decision, OWCP denied appellant’s claim for schedule award.
3

Appellant disagreed with the decision and requested an oral hearing. A telephonic
hearing was held on July 6, 2011. At the hearing, her representative argued that there were
deficiencies in the referee physician report. He noted that Dr. Carollo referenced a January 15,
2008 MRI scan report, when the report was actually completed on January 25, 2008. The
hearing representative also stated that Dr. Carollo did not include findings of numbness in
appellant’s foot in his report, which she testified was revealed by a test that he performed.
Following the hearing, appellant submitted a June 3, 2011 medical report from
Dr. Diamond. In this report, Dr. Diamond reiterated that on examination he noted a mild motor
strength deficit grade 4/5 in the hip flexors, hip abductors and hip adductors, which would justify
his own impairment rating dated February 11, 2009.
By decision dated August 23, 2011, the hearing representative denied appellant’s claim
for schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA however does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
Although the A.M.A., Guides include guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.7 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
7

Pamela J. Darling, 49 ECAB 286 (1998).

4

schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.8
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.10 In situations where there exist opposing medical reports of virtually
equal weight and rationale and the case is referred to an impartial medical specialist for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, must be given special weight.11
ANALYSIS
The Board finds that this case is not in posture for decision. OWCP accepted that
appellant sustained a lumbar strain as a result of lifting a heavy bag on January 8, 2012.
Dr. Diamond, her treating physician, has repeatedly reported that she has a 23 percent bilateral
permanent impairment of the lower extremities due to sensory and motor deficits of the hips,
resulting from the accepted lumbar injury. Dr. Merola, an OWCP medical adviser, initially
reviewed Dr. Diamond’s reports and concluded that appellant had a two percent permanent
impairment of the right hip, due to sensory and motor deficit. OWCP referred her for a second
opinion evaluation to Dr. Rosman, who concluded that her soft tissue injury caused no
permanent impairment. The DMA then reviewed his report and concurred that appellant had no
permanent impairment. Due to a conflict between appellant’s physician, Dr. Diamond and
Dr. Rosman regarding permanent impairment, OWCP referred her to Dr. Carollo, for an
impartial medical evaluation to resolve the conflict in medical opinion.
Dr. Carollo examined appellant on February 8, 2011 and reviewed a statement of
accepted facts and appellant’s medical record. He provided a detailed physical examination
wherein he concluded that her findings were that of lumbosacral strain and that neither the
physical examinations nor the MRI scan findings substantiated any permanent impairment.
Dr. Carollo did however note abnormal range of motion finding for appellant’s hips. OWCP
denied her claim for schedule award on August 23, 2011 based upon Dr. Carollo’s report.

8

Thomas J. Engelhart, 50 ECAB 319 (1999).

9

5 U.S.C. § 8123(a).

10

20 C.F.R. § 10.321.

11

Gloria J. Godfrey, 52 ECAB 486 (2001); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

5

The Board has explained in Richard R. Lemay,12 that when a case is referred to an
impartial medical specialist for the purpose of resolving a conflict, the opinion of such specialist,
if sufficiently well rationalized and based on a proper factual and medical background, must be
given special weight. OWCP’s procedures note that, after all necessary medical evidence is
obtained, the case file must be routed to the medical adviser for an opinion concerning the nature
and percentage of impairment. However, cases returned from an impartial medical specialist
should not be routinely sent to a DMA unless a schedule award is at issue. Where a referee
examination is arranged to resolve a conflict created between a claimant’s physician and a DMA
with respect to a schedule award issue, the same DMA should not review the referee specialist
report. Rather, another OWCP medical adviser should review the file.
In the present appeal, while an OWCP medical adviser did review the record on several
occasions, a DMA did not review the final report from Dr. Carollo, the impartial medical
specialist. This additional review is contemplated by the procedures and is necessary in this
case. The Board notes that Dr. Merola, an OWCP medical adviser, initially supported a schedule
award based upon physical examination findings regarding appellant’s right hip. Dr. Merola
subsequently concurred with Dr. Roswell that appellant did not have a permanent impairment as
her injury only caused soft tissue injury of the lumbar spine. Dr. Carollo, the IME did find
objective findings regarding her hips, but classified these findings as normal. His report should
have been reviewed by an OWCP medical adviser to determine whether further clarification was
necessary.
This case will be remanded to OWCP to have another OWCP medical adviser review
Dr. Carollo’s report. If it is determined that Dr. Carollo’s opinion is in accordance with the
A.M.A., Guides, then his report should be given the weight of the medical opinion. Following
such further development as necessary OWCP shall issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

56 ECAB 341 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the August 23, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further action
consistent with this opinion.
Issued: September 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

